Title: Notes by Thomas Jefferson Randolph and Thomas Jefferson on a Land Purchase, [ca. January 1817]
From: Randolph, Thomas Jefferson,Jefferson, Thomas
To: 


          
            
              
                                
                                ca. Jan. 1817
            
            The lots of Lucy Nancy & Frances below the town at $25 per acre Lucys lot No 1 between the town & the river at the same
            The three lots in the upper field at $20 per acre
            The ends of lots No 3.4.5 to be back lots taken by Alexander the balance to be purchased at  20 shillings per acre
            $300 to be paid February court, the balance the of the first half six months after, the second half in twelve months
            Wood to relinquish his life estate and the payment of the  his part of the 2nd payment to remain in the hands of the purchaser  untill his wifes conveyance is had
          
          
            in TJ’s hand at foot  of text:
            
              
                
                
                
                
                acres
                
                
              
              
                Lower field.
                Nancy C. 
                No 3.
                 
                 5½
                }
                     D  D19. as @ 25 = 475
              
              
                
                Lucy
                4.
                
                 5¾
              
              
                
                Frances
                8.
                
                 5¾
              
              
                between town & river
                Lucy
                1.
                
                 2
              
              
                Upper field
                Frances
                5 
                
                 5
                }
                15. as @ 20 = 300
              
              
                
                Lucy
                6 
                
                 5
              
              
                
                Nancy C.
                7 
                
                 5
              
              
                back lots
                Lucy
                3 
                
                102
                
                
              
              
                
                Frances
                5 
                
                102
                
                
              
              
                
                Nancy
                8 
                
                102
                
                
              
              
                
                
                
                
                306
                
                
              
              
                
                − of
                No 4 
                
                 50
                
                
              
              
                
                
                
                
                256
                acres @ 20/
              
            
          
        